COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00111-CV


MICHAEL KEITH IVES                                                 APPELLANT

                                           V.

LISA ANN IVES                                                       APPELLEE


                                       ------------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant's “Notice Of Dismissal.” It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: April 28, 2011




                            2